—In an action to recover damages, inter alia, for fraud, the fourth-party defendant New York Board of Fire Underwriters appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 17, 1995, which denied its motion to dismiss the fourth-party complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The fourth-party plaintiffs’ cause of action to recover damages for fraud alleged the essential elements of fraud (see, Clearview Concrete Prods. Corp. v S. Charles Gherardi, Inc., 88 AD2d 461) and set them forth in sufficient detail to clearly inform the fourth-party defendant New York Board of Fire Underwriters of the incidents complained of (see, CPLR 3016 [b]; Lanzi v Brooks, 43 NY2d 778).
*712The remaining contentions of the New York Board of Fire Underwriters are without merit.
Altman, J. P., Hart, Goldstein and McGinity, JJ., concur.